Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103-7198 (215) 564-8000 April 30, 2012 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention: James O’Connor RE: Delaware Group Limited-Term Government Funds (the “Registrant”) File Nos. 811-03363; 002-75526 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No.69 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A.The Amendment was filed with the Securities and Exchange Commission electronically on April 27, 2012. If you have any questions or comments concerning this certification, please call me at (215) 564-8099. Very truly yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik cc:Jerel Hopkins Bruce G. Leto
